                                                                                                                       FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       (For Offenses Committed On or After November 1, 1987)
                 Alexander Isaac Veinbergs
                                                                              Case Number:         18-cr-04035-WVG

                                                                           Leif Harrison Kleven
                                                                           Defendant's Attorney
REGISTRATION NO.                  71861298
0-
THE DEFENDANT:
~    pleaded guilty to count(s)          I of Superseding Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                    Na tu re of Offense                                                                     Number(s)
8 USC 1325(a)(2); 18:2                 ILLEGAL ENTRY; AIDING AND ABETTING (Misdemeanor)                                          ls




    The defendant is sentenced as provided in pages 2 through                        3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
 ~   Count(s)    1 of underlying Information                      IS             dismissed on the motion of the United States.

~    Assessment: Sl0.00


     JVT A Assessment*: S
D    -
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ~   No fine                  D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment arc fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           October 4 2018
                                                                           Date of Imposition of Sentence


                                                                                  (JJ~
                                                                           HON. WILLIAM V. GALLO
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                       18-cr-04035-WVG
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                Alexander Isaac V einbergs                                                            Judgment -Page 2of3
    CASE NUMBER:              18-cr-04035-WVG

                                                             PROBATION
The defendant is hereby sentenced to probation for a term of:
1 Year


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
       The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
       substance abuse. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
0      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
0      The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                             STANDARD CONDITIONS OF SUPERVISION WAIVED




                                                                                                                      18-cr-04035-WVG
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:            Alexander Isaac Veinbergs                                         Judgment - Page 3 of 3
CASE NUMBER:          18-cr-0403 5-WV G

                               SPECIAL CONDITIONS OF SUPERVISION



     1) Complete 100 hours of community service in a program approved by the probation officer. Once the 100
        hours of community service has be completed and verified by the Court the remainder of the yearlong
        probation will become unsupervised.
     2) Standard conditions of supervision are waived. Home and community contact with defendant is waived.
        Defendant's contact with the probation office will be at the discretion of the Probation Officer.
     3) There is no restriction on Defendant's Travel.

II




                                                                                          18-cr-04035-WVG
